department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------- id no ----------------- telephone number -------------------- refer reply to cc psi b01 plr-118723-16 date date internal_revenue_service number release date index number ---------------------------------------- -------------------- ----------------------------- ------------------------------ legend x y state a state b date date date date date ------------------------------- ---------------------- ------------------ ----------------------------- ------------ ------------- ----------------------- ----------------------- -------------------------------- ----------------------------- -------------------------------- date --------------------------- dear ----------------- this letter responds to a letter dated date submitted on behalf of x and y requesting relief under sec_1362 of the internal_revenue_code code plr-118723-16 facts according to the information submitted x was incorporated under the laws of state a on date and made an election to be treated as an s_corporation effective date x’s s election may have terminated effective date when x issued a warrant on its stock which may have constituted a second class of stock x became aware of this problem on date and immediately took corrective action voiding the warrant on date on date incident to what was intended to qualify as a reorganization under sec_368 x’s shareholders contributed all of their stock in x to y a corporation organized under the laws of state a effective immediately afterwards y made an election to treat x as a qualified_subchapter_s_subsidiary qsub following the reorganization and also on date x converted into a limited_liability_company organized under the laws of state b on date y sold x to an unrelated party x and y represent that the potential termination was not motivated by tax_avoidance or retroactive tax planning x and y and its shareholders have agreed to make any adjustments that the commissioner may require consistent with the treatment of x as an s_corporation law sec_1361 defines an s_corporation as a small_business_corporation for which an election under sec_1362 is in effect for the taxable_year sec_1361 defines a small_business_corporation as a domestic_corporation that is not an ineligible_corporation and that does not a have more than shareholders b have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual c have a nonresident_alien as a shareholder and d have more than one class of stock sec_1_1361-1 provides that with certain exceptions a call option warrant or similar instrument collectively call option issued by a corporation is treated as a second class of stock of the corporation if taking in account all the facts and circumstances the call option is substantially certain to be exercised by the holder or a potential transferee and has a strike_price substantially below the fair_market_value of the underlying stock on the date that the call option is issued or at certain other times sec_1362 provides that an election under sec_1362 shall be terminated whenever at any time on or after the first day of the first taxable_year for which a corporation is an s_corporation such corporation ceases to be a small_business plr-118723-16 corporation a termination of an s_corporation_election under sec_1362 is effective on and after the date of cessation sec_1362 provides in part that if an election under sec_1362 by any corporation was terminated under sec_1362 or the secretary determines that the circumstances resulting in such termination were inadvertent no later than a reasonable period of time after discovery of the event resulting in the ineffectiveness steps were taken a so that the corporation is a small_business_corporation or b to acquire the required shareholder consents and the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to sec_1362 agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in such ineffectiveness the corporation shall be treated as an s_corporation during the period specified by the secretary conclusion based on the information submitted and the representations made we conclude that the warrant issued on date may have caused x to have a second class of stock however we conclude that if x’s s election was terminated such termination was inadvertent within the meaning of sec_1362 of the code consequently we rule that x will be treated as continuing to be an s_corporation from date through date when x became a qsub provided that x’s s election otherwise was not terminated under sec_1362 except as specifically ruled upon above no opinion is expressed as to the federal_income_tax consequences of the facts described above under any other provision of the code in particular no opinion is expressed or implied as to whether x otherwise qualifies as a subchapter_s_corporation under sec_1361 in addition we express or imply no opinion on whether the transactions on date qualified as an f reorganization within the meaning of sec_368 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-118723-16 in accordance with the power_of_attorney on file with this office a copy of this letter_ruling will be sent to x and y’s authorized representatives sincerely david r haglund david r haglund branch chief branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes cc
